NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM FLETCHER,                               No.    17-35013

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00252-CWD

 v.
                                                MEMORANDUM*
CORIZON HEALTH SERVICES, and
employees; C. BROWN, PA-C,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      William Fletcher, an Idaho state prisoner, appeals pro se from the magistrate

judge’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo whether the magistrate judge validly entered judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th

Cir. 2014). We vacate and remand.

      Fletcher consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Fletcher’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915A(b)(1),

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                   17-35013